Interim Decision #2563

MATTER OF VINDMAN

In Section 245 Proceedings
A-20395370
A-20395371

Decided by Regional Commissioner March 4, 1971
(1) Applicants who were husband and wife, aged 66 and 54 years, respectively, were
admitted into the United States as refugee parolees October 16, 1973. Following two
years physical presence they applied for adjustment of status as lawful permanent
residents under section 245 of the Immigration and Nationality Act as seventhpreference immigrants under the proviso to section 203(a)(1) of the Act(2) The record indicated that neither of the applicants had ever been ennployed in the
United States and was silent on the prospects for employment for either applicant. For
the past three years the husband had received Supplemental Security Income, and the
wife had been receiving public funds from the New York Department of Social Services.
(3) Where the record indicated that the applicants for adjustment of status -were receiving
public assistance with no prospects for their earning a livelihood or providing self
support, the applications for adjustment of status as seventh-preference immigrants
under the proviso to section 203(a)(7) of the Act would be denied because all applicants
for section 245 adjustment, including seventh-preference immigrants, lriust show that
they are not ineligible to receive a visa or inadmissible to the United States under section
212(a)(15) of the Act. See Matter of Harzttuniatt, 14 L & N. Dec. 583.
ON BEHALF OF PETITIONERS: Rose Epstein
HIAS
200 Park Avenue South
New York, New York 10003

This matter is before the Regional Commissioner on certification by
the District Director who has denied the applications for status as
permanent residents on the grounds the applicants are likeLy to become
public charges and are, therefore, excludable from admission into the
United States under section 212(a)(15) of the Immigration and Nationality Act, as amended. The subjects, husband and wife, have filed
applications, alike in substance, and there are no significant differences
in their records that would affect our decision if rendered separately.
Therefore, we will address the certification in one order.
Mr. and Mrs. Vindman entered the United States as refugee parolees
on October 16, 1973, at New York City. After two years physical
131

Interim Decision #2563
presence in the United States, they are now eligible to apply for permanent resident status under the proviso of section 203(a)(7) and section
245, Immigration and Nationality Act.
Section 245 requires, among other things, that an alien be admissible
to the United States for status as a permanent resident. Section 212(a)
states that the following class of aliens shall be ineligible to receive visas

and shall be excluded from admission into the United States . . .(15)
Aliens who, in the opinion of the Consular officer at the time of application for a visa, or in the opinion of the Attorney General at the time of
application for admission, are likely at any time to become public
charges.
The elements constituting likelihood of an alien becoming a public
charge are varied. They are not defined by statute, but rather are
determined administratively upon consideration of all the factors bearing on the alien's ability or potential ability to be self-supporting. In
defining "public charge" 22 C.F.R. Section 42.91(a)(15)(iii) states, "An
alien relying solely on the personal income he will be receiving to
establish eligibility under Section 212(a)(15) of the Act, who does not

establish that he will have an annual income above the income poverty
guidelines published annually or at shorter intervals by the Community
Services Administration as derived from the low income threshold tables, which are also published annually by the Bureau of the Census,
and who is without other adequate financial resources, shall be presumed ineligible under that section of the Act."
In the Matter of Harutuniart, Interim Decision 2263, it is stated in

fact "The administrative authorities have adopted the view that, while
economic factors should be taken into account, the alien's physical and
mental condition, as it affects ability to earn a living, is a major significance."
In summation, it is felt that everything in the statutes, the legislative
comments, and prior decisions point to one conclusion, that Congress
intends that an applicant for a visa be excluded who is without sufficient
funds to support himself, who has no one under any obligation to
support him, and whose chances of becoming self-supporting decrease
as time passes.
In the instant cases, Mr. and Mrs. Vindman are 66 and 54 years old,
respectively. Neither applicant has been employed in the United States
and the record is silent as to prospects for their employment in the
future. Mr. Vindman has been receiving Supplemental Security Income,
and Mrs. Vindman has been receiving public funds from the New York
epartment of Social Services. Both applicants have been the recipients
of the aforementioned assistance for approximately three years.
It appears that Mr_ and Mrs. Vindman fall clearly within the confines
of section 212(a)(15) of the Act and are excludable as public charges.

132

Interim Decision #2563
In view of the foregoing, and considering that no new facts or statements have been presented for consideration, it is concluded that Mr.
and Mrs. Vindman are ineligible for adjustment of status under section
245 of the Act; inasmuch as, they are excludable under Section
212(a)(15) of the Act, supra. Accordingly, the decision of the District

Director will be affirmed.
IT IS ORDERED that the decision of the District Director be and the
same is hereby affirmed.

133

